OFFICE      OF    THE   ATTORNEY     GENERAL        OF   TEXAS
                                AUSTIN



                                                     Maroh 20, 1939


  Mr. F. L. tdaequeee
  County    Auditor
  Kharton County
  Wharton, Texas
  Dear Sirt




                                                       upon the follow-

                                                 aollsotoror




                                         paid by.tbe Oounty,
                                          8 durlqj      working
                                         rlals'md msahanioal

                                   ty Tax Asremor-Collamtor




                       the Tax Assamor-Colleotor oaosed
                       ese roes to the Offioers Salary
           Funds of'the several eountias."
1 has been raosired bg thla Department.
                The last paragraph in Article 3891, Revisad
Mr.   F. I.. Msrquess, Parch   SS, 1939, page 2


Clvll Statutes of Texas reads as follovrs:
          The ooxpensatlcn,limitationsand aaxl-
    mums herein fixed ahall also apply to all fees
    and aompensstlonr;hatsoereroolleoted by aaid
    offloers in their offloial oapaoity,whether
    accountableas fees of offloa under the pre-
    sent law, and any law, general or speolal, to
    the~oontraryis hereby expresslyrepealed. The
    only kind and dmraator oi oomp@n8atlonexempt
    from the proxiolona of this Aat ahall be re-
    wards reoeived  by Sheriff8 for lpprahenalenof
    orimlnals or fugltlves tran justtoe aud for the
    raoovery OS st6laa property, and moneys re-
    oelred by i7owty Judges end (Todoes of the
    Pea08 for performingurrlap oeremonies,whloh
    mm shall not be aeoountablo,forand ot re-
    quired to be isported a# fees of of oe.*
                                      ,9
          It 'isapparent'that the fees or ocmpensatloamm-
tinned by you in your two qaastlcnm above stated are not
-the kbd and oheraator exempt from the proriaions of ArtI-
ole S89l,.Be~lsedOiiil Stat&as at 2exa8.
          You are respeotfullyad&ed that In atisuerte
your queatlow it is the ~oplaionof thla Department that
the fees and oonpensatlonuWSoaed   3syotu  questiona
should be pald Into the.Otfiesrs*Salery Fund of the
oouaty and should not be ntalned bP the tax essesao~
aell+otor OT his depntlea. It 1s the farther oplnlon o?
thls~DepartmentChat the.tax assessor-oolleotorshould bo
oaused to returnto the Offloers* Salary Fund any and all
fees or oompensationreoelred by hlm to whloh he is not
entitledto retain personally uador Artiole 5691 of the
Revised Cfofl fhdutes  of !bXRhs.




WJF:AW